Citation Nr: 9922140	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right ankle fracture 
secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1945 
through November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center in Sioux Falls, South Dakota (RO), which denied 
the benefit sought on appeal.  



FINDING OF FACT

There is no competent medical evidence of record to establish 
that the veteran's right ankle fracture is proximately due 
to, or the result of his service connected bilateral pes 
planus.  



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right ankle fracture secondary to bilateral pes planus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  In the 
present case, the threshold question that must be answered is 
whether the veteran has presented a well-grounded claim for 
secondary service connection.  

A well-grounded claim is a plausible claim, which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

In addition, service connection may be established on a 
secondary basis for a disability, which is proximately due 
to, or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.3.10(a) (1998).  Any additional disability 
resulting from the aggravation of a nonservice-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet.App. 429, 448 (1995).  

The veteran claims that he is entitled to secondary service 
connection for residuals of a right ankle fracture due to 
bilateral pes planus.  He was diagnosed with bilateral pes 
planus at the time of his discharge examination in October 
1946 and was service connected for this condition in February 
1947.  

The veteran testified at a personal hearing that his 
bilateral pes planus caused his ankles to weaken and 
ultimately caused him to fracture his right ankle.  Post 
service medical records reveal that the veteran slipped and 
fell in August 1995, and sustained a right ankle fracture 
requiring open reduction and internal fixation.  The final 
diagnosis at that time was "displaced right ankle distal 
fibular fracture with lateral displacement of talus and 
mortise and disruption of deltoid ligament."  No notation 
was made linking the ankle injury to the veteran's pes 
planus.  

The veteran underwent a VA examination in August 1997.  The 
VA examiner's diagnostic assessment was bilateral pes planus, 
status post traumatic fracture of the right distal fibula 
with associated traumatic lateral displacement of talus and 
mortise and disruption of deltoid ligament, degenerative 
osteoarthritis of the right ankle, bilateral tinea unguium, 
diabetes mellitus, type II and peripheral neuropathy 
secondary to diabetes.  The VA examiner opined that it was 
"less likely than not that [the veteran's] service-connected 
pes planus condition resulted in his right ankle twisting or 
in his slipping off the step of his camper on the morning of 
8-22-95 when he subsequently fell, fracturing the right ankle 
. . .."  The VA examiner also noted that there was no 
evidence prior to August 1995 of right ankle instability and 
that in his opinion pes planus does not predispose one to 
acute inversion sprains.  In January 1998, the RO requested a 
VA opinion regarding the relationship between the veteran's 
pes planus condition and his current right ankle condition.  
After reviewing the veteran's service and post service 
medical records, a VA physician opined that it is less than 
likely that the veteran's right ankle condition is causally 
related to his pes planus.   

Based on the evidence, it is apparent that the veteran 
sustained a right ankle fracture in 1995.  However, the 
veteran has not submitted medical evidence that offers an 
opinion that this fracture was related to or caused by his 
service-connected pes planus.  While the veteran offered an 
opinion from Frank G. Alvine, M.D., this opinion does not 
link the veteran's right ankle fracture to his pes planus.  
Dr. Alvine does not discuss the veteran's pes planus 
condition, but rather indicates that the veteran was 
diagnosed with march fractures while in service and that 
these fractures may have resulted in repeated sprains and 
damage to the right ankle joint, which ultimately resulted in 
the need for ankle replacement.  He does not offer an opinion 
that the right ankle fracture was caused by the veteran's 
service connected pes planus.

The Board would also note that the VA physician who reviewed 
the record in January 1998 commented concerning Dr. Alvine's 
opinion that: " Dr. Alvine . . . is only restating what the 
veteran told him; and from this medical examiner's review of 
Sioux Falls VAMC records, service medical records, and 
outside medical records available in the claims folder . . . 
this examiner is unable to find any true documentation that 
there was a cause and effect direct relationship between pes 
planus and subsequent slip on the step off his camper.  
Furthermore, there is no documentation presented by this 
veteran that his ankles were unstable prior to the fall."

Simply put, any suggestion by Dr. Alvine that a right ankle 
disorder is related to service or the veteran service 
connected disability is basis on an inaccurate premise or 
history provided by the veteran and cannot serve to well-
ground the veteran's claim.  See Le Shore v. Brown, 8 Vet. 
App. 406 (1995).  While the veteran believes that his right 
ankle fracture is the result of his service-connected pes 
planus, the veteran, as a lay person is not competent to 
offer an opinion that requires medical expertise, such as the 
cause or etiology of his right ankle condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  In the absence of 
medical evidence of a nexus or relationship between the 
current disability and a service-connected disability, the 
veteran has not submitted a well-grounded claim and his claim 
must be denied on this basis.  

The Board views this discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for secondary service connection for a right 
ankle fracture.  To succeed with a secondary service 
connection claim for a right ankle fracture, the veteran 
needs to submit competent medical evidence supported by an 
accurate medical history that his right ankle fracture is 
causally or etiologically related to a service-connected 
disability in order to establish a well-grounded claim.


ORDER

Evidence of a well-grounded claim not having been submitted, 
secondary service connection for a right ankle fracture 
secondary to bilateral pes planus is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

